Citation Nr: 0105762	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-22 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO) which, among other things, denied 
service connection for PTSD.  In a Report of Contact dated in 
December 1997, it was noted that the veteran requested 
reconsideration of the September 1997 rating decision which 
denied service connection for PTSD.  The Board construes this 
request as a notice of disagreement with the September 1997 
rating decision; however, a review of the record shows that 
the RO treated the request as a new or reopened claim which 
was adjudicated in May 1998 as whether new and material 
evidence had been submitted to reopen the claim.  A notice of 
disagreement was received in April 1999.  A statement of the 
case on the issue of whether new and material evidence had 
been submitted to reopen the claim for service connection for 
PTSD was issued in September 1999.  Because the Board does 
not feel that there was a final rating action on the issue of 
service connection for PTSD, the issue should be considered 
on a de novo basis.  Hence, the Board has recharacterized the 
issue as on the title page of this decision.


REMAND

The RO denied the veteran's claim for service connection for 
PTSD, partly on the grounds that there were no credible 
evidence of an in-service stressor.  38 C.F.R. § 3.304(f).  
The veteran's DD 214 and service records show that he served 
in Vietnam from April 1969 to May 1970, and was awarded the 
National Defense Service Medal, the Vietnam Service Medal and 
the Vietnam Campaign Medal.  His primary military 
occupational specialty (MOS) was cook with a secondary MOS of 
carpenter.  The veteran's personnel records reflect that he 
was assigned to "Co B, 577th Engrn Bn (Const)."  Unless it 
is found that the veteran engaged in combat, his statements 
are inadequate to prove the occurrence of a stressor in 
service, and such a stressor must be established by official 
service records or other credible supporting evidence.  
Gaines v. West, 11 Vet. App. 353 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown , 6 Vet. App. 283 
(1994).

The file shows that the veteran has made allegations of 
service stressors.  He maintains that he witnessed civilian 
atrocities while assigned to "577th Engr Bn Heavy Equipment 
Co."  He also maintains that sometime between the summer of 
1969 and the fall of 1970 a friend named "Steve" was killed 
by mortar fire.  He indicated that "Steve" was in unit "B 
Co 577th Engr Bn."  In addition, the veteran claims that his 
unit was subjected to weekly rocket and/or mortar attacks.  
See response to stressor statement received in June 1997.  In 
January 2000, the veteran testified that he helped build 
roads in the central highlands of Vietnam and provided 
security for other troops and heavy equipment that was coming 
in.  He carried a .60-caliber machine gun and was assigned to 
the 577th Engineer Battalion, Company B.  He indicated that 
they were constantly the subject of small arms fire.  He said 
he witnessed a truck driver kill two children.  See January 
2000 hearing transcript.  The Board notes that a request has 
not been made of the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), to verify the veteran's 
stressors. 

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Review of the record reveals that 
the veteran filed his claim for service connection for PTSD 
in February 1997.  

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following:  (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1996) (effective prior to March 7, 1997); 
see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat, or that the 
veteran received an award of the Purple Heart, Combat 
Infantryman Badge, or other similar combat citation, will be 
accepted as conclusive evidence of the claimed in-service 
stressor, absent evidence to the contrary.  Where combat is 
verified, the veteran's credible or "satisfactory," lay 
testimony regarding claimed stressors must be accepted as 
conclusive of their actual occurrence if "consistent with the 
circumstances, conditions, or hardships of such service."  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) 
(effective prior to March 7, 1997); Zarycki v. Brown, 6 
Vet.App. 91 (1993).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki at 99.  Nor is the veteran's lay testimony alone 
sufficient to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  Zarycki at 98.  

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000).  The Board notes that under 38 C.F.R. 
§ 4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 
(effective from March 7, 1997).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for PTSD since 
service.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If after making reasonable efforts, the 
RO is unable to obtain all of the 
relevant records so sought, the RO must 
provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A)  A copy of the notice 
must be associated with the claims file. 

2.  Following the above, the RO must make 
a specific determination as to whether 
the record establishes the veteran 
engaged in combat with the enemy and has 
a claimed stressor related to that 
combat.  If so, the RO must specifically 
identify the stressor(s) established by 
the record.  

3.  If the RO determines the veteran did 
not engage in combat with the enemy and 
have a stressor related to that combat, 
it should contact the veteran and request 
that he provide any specific information 
about his experiences that he can 
remember, such as the dates, unit of 
assignment at the time of the claimed 
stressor, and the names of any servicemen 
he can recall who were also involved in 
the event(s).  The RO should forward this 
information, and all associated 
documents, to USASCRUR, 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197 so that it can provide any 
information which might corroborate the 
stressors claimed by the veteran.  

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, through 
combat participation or otherwise, the 
veteran should be accorded an examination 
by a psychiatrist to determine the 
presence of PTSD.  The RO must specify 
for the examiner the stressor(s) that the 
RO determined are established by the 
record, and the examiner is to be 
instructed that only those events can be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examination report should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests are to be accomplished.  In 
addition, the examiner should address the 
following:

(a)  whether the stressor(s) determined 
by the RO to actually have occurred was 
sufficient to produce PTSD; 

(b)  whether the veteran meets the 
diagnostic criteria for PTSD under DSM-IV 
and; 

(c)  whether there is a link between 
current symptoms and the stressor(s) 
specified by the RO as established by the 
record.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination. 

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

7.  Thereafter, the RO should 
readjudicate the claim for service 
connection for PTSD under both the old 
and new versions of 38 C.F.R. § 3.304(f).  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




